DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, with respect to claims 5 and 15, the limitation “the controller is further configured to determine an application rate of each of the past-learned energy consumption and the current energy consumption based on an state of charge (SOC) of a battery” the metes and bounds of the term “application rate” is indefinite in view of the specification.  
For example, the specification fails to provide any limiting definition of “application rate” or any description of what this term could mean. The term is further indefinite since various interpretations could be applied as to what this limitation is. For example, the specification alternately describes it is a ratio (¶59 “"rBlend" denotes the current energy consumption application ratio”) and a rate (¶ 59 “current energy consumption rate”).  The plain ordinary meaning of rate is “the speed at which something happens or changes, or the amount or number of times it happens or changes in a particular period”1. The plain 2.  
If Applicant intends for “application rate” to mean a ratio, the written description does not clearly redefine the term according to this uncommon definition. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In addition, it is unclear as to what the application is a rate or ratio of. For example, based on FIG. 3B, it appears that the “application rate” could be neither a rate or a ratio, but rather an arbitrarily number between 1 and 0 that is some representation of a state of charge wherein 1 means 25% state of charge remaining and 0 means 50% state of charge remaining. Furthermore, it is unclear what the application rate would be if the state of charge was over 50% remaining. The specification fails to provide any guidance or formula as to how the application rate is determined based on a plurality of inputs i.e., for example, as would occur for a “rate” or “ratio”, i.e., frequency/time or quantity A/ quantity B. 
In addition, “application” appears to have different definitions depending on if it is discussed in the context of current energy consumption or past energy consumption (¶ 62 “remaining SOC is about 70% . . . current energy consumption application rate is 0 . . . (the past-learned energy consumption application rate is about 100%)”) further rendering “application rate” indefinite as well as a relative term since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as well as referencing an object that may be variable. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here what constitutes an “application rate” is an unknown and unknowable quantity in relation to the remaining claimed invention since the formula appears to change based on the context current or previous energy consumption, but only a single term is used which is undefined in the specification. For the purposes of 
Claims 6 and 16 are rejected for depending on a rejected claim. In addition, due to the ambiguity stated above about how “application rate” is calculated, claims 6 and 16 are further rejected as indefinite for the limitation “gradually increase the application rate of the current energy consumption depending on a rate at which the remaining SOC decreases” since “gradually” is a relative term, and because FIG. 3B and the specification do not appear to disclose any indication of how the application rate/ratio changes dependent on how quickly (“rate”) energy consumption decreases, i.e., FIG. 3B does not include a time component, only a 1:1 correspondence of application rate/ratio and remaining SOC at three values 25%, 35% and 50%, such that it is unclear how the application rate/ ratio increase is gradual or non-gradual depending on a “rate” of SOC decrease. 
In addition, an “increase” of “application rate” would mean that the application rate would be required to have a non-constant change, but the specification conflicts with the claim language since the change in application rate is either zero or constant, for example, as shown in FIG. 3B. 
Accordingly, with respect to claims 6 and 16, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).


 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the reasons cited above in the 112(b) rejection, one of ordinary skill in the art at the time of effective filing could not make/use the claimed invention to “determine an application rate of each of the past-learned energy consumption and the current energy consumption based” as required in claim 5 since the specification fails to provide requisite guidance on what “application rate” is, or how it could be calculated in both past and current energy consumption contexts. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0129918 to Skaff et al. (Skaff)
	With respect to claim 1 and 11, Skaff discloses an apparatus for displaying a distance to empty of a vehicle, comprising a controller configured to: 
estimate a state of a mass3 of the vehicle, which increases or decreases while the vehicle is running (¶30 “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient); 
calculate a driving energy consumption using a past-learned energy consumption based on a mass level corresponding to the increased or decreased mass of the vehicle while the vehicle is running, and a current energy consumption of the vehicle; 
(410, 412, 420, 422, 424, 426, 430, 432, 434, 440, FIG. 4, i.e., 440 “calculate a total energy consumption rate”, wherein average energy consumption rate for external factors, step 434 is used to calculate step 440, and wherein steps 412, 422, 430, 424, 432, 426, 434 is based on past learned energy consumption, i.e., ¶ 3 “indicia [i.e., ¶ 36 “The interface may also include a DTE indicator 510] may be further based on average energy consumption rates and a total vehicle energy consumption associated with the predefined interval . . . indicia may be further based on a difference between the average energy consumption rates and preselected nominal consumption conditions associated with the predefined 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient . . . calculated based on . . . test data . . . additional amount of power required to drive the vehicle under various conditions . . . accessible history of previous drive cycles . . . controller may learn an average auxiliary power (W) . . . In operation 424, the controller may learn an average energy consumption rate for propulsion based on the estimated propulsion power and the estimated amount of power consumed due to the external factors. In operation 426, the controller may learn an average energy consumption rate for the external factors based on the estimated amount of power consumed due to the external factors. For example, the controller may learn the average power consumption for auxiliary, propulsive, and external factors . . . where Px,avg =average power consumed for factor x, Px, =current power consumed for factor x, k=discrete time index, and a=filter constant . . . average energy consumption rate of the external factors (Wh/ km) based on the average vehicle speed and the average energy consumption rate for the external factors . . . In operation 440, the controller may calculate a total energy consumption rate of the vehicle based on the average auxiliary energy consumption rate, the average propulsive energy consumption rate, and the average energy consumption rate of the external factors”; ¶36 “average range per full charge indicator 534 may represent an average energy consumption effect based on historical data”)
calculate the distance to empty of the vehicle based on the driving energy consumption;
(¶ 25 “energy consumption properties of various vehicle components is an integral part of estimating a distance to empty (DTE) range of vehicles having an energy conversion device, such as an engine or electric machine, and an energy source, such as a fuel tank or HV battery”)
(FIG. 3; ¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE . . . predict energy consumption outputs”; FIG. 4 . . . energy consumption outputs may be displayed as indicators which identify various categorical impact factors which affect energy consumption of the vehicle. The algorithm 
determine whether to update the distance to empty displayed on a display based on the mass level and update display information on the display based on the distance to empty
(¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE” and with respect to FIG. 3, 314, updates to display including indicia 510, DTE indicator, based on continuous calculations 304-312, i.e., 314 “display . . . indicia Representative of the Impact of the Effects of the Energy Consumption Rate Differences on the RPG on an Interface” and 304-312 include calculating changing mass of vehicle: i.e., 310, calculate a difference in the respective energy consumption rates . . . external factors” wherein propulsive/ external factors includes calculating changing vehicle mass, see ¶ 30-33 “measure energy consumption by propulsive factors . . . calculate an amount of power consumed due to the propulsive factors of the external factor. . . 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient)
 (¶ 36 “The interface may also include a DTE indicator 510 and a fuel level indicator 512. The DTE indicator 510 may display the DTE of the vehicle based on an amount of energy remaining in the HV battery and the energy consumption of the impact factors”)
	(510, FIG. 5A-5E, wherein updates to the display are based on FIG. 3 continuous calculations, i.e., ¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE . . . predict energy consumption outputs”)
	(530, 536, FIG. 5E; “instantaneous range per full charge bar 530, an average range per full charge indicator 534, and a rated range per full charge indicator 536. The instantaneous range per full charge bar 530 may represent a real time energy consumption effect of vehicle operating conditions. The average range per full charge indicator 534 may represent an average energy consumption effect based on historical data”)
	
update the distance to empty displayed on the display when the mass level is different from an initial mass level of the vehicle.
(¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE” and with respect to FIG. 3, 314, updates to display including indicia 510, DTE indicator, based on continuous calculations 304-312, i.e., 314 “display . . . indicia Representative of the Impact of the Effects of the Energy Consumption Rate Differences on the RPG on an Interface” and 304-312 include calculating changing mass of vehicle: i.e., 310, calculate a difference in the respective energy consumption rates . . . external factors” wherein propulsive/ external factors includes calculating changing vehicle mass, see ¶ 30-33 “measure energy consumption by propulsive factors . . . calculate an amount of power consumed due to the propulsive factors of the external factor. . . 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient)
(¶ 36 “The interface may also include a DTE indicator 510 and a fuel level indicator 512. The DTE
indicator 510 may display the DTE of the vehicle based on an amount of energy remaining in the HV battery and the energy consumption of the impact factors”)
(410, 412, 420, 422, 424, 426, 430, 432, 434, 440, FIG. 4, i.e., 440 “calculate a total energy consumption rate”, wherein average energy consumption rate for external factors, step 434 is used to calculate step 440, and wherein steps 412, 422, 430, 424, 432, 426, 434 is based on past learned energy consumption, i.e., ¶ 3 “indicia [i.e., ¶ 36 “The interface may also include a DTE indicator 510] may be further based on average energy consumption rates and a total vehicle energy consumption associated with the predefined interval . . . indicia may be further based on a difference between the average energy consumption rates and preselected nominal consumption conditions associated with the predefined condition. The interval may be a time-based interval; ¶ 30-33 “measure energy consumption by propulsive factors . . . calculate an amount of power consumed due to the propulsive factors of the external factor. . . 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration average energy consumption rate for propulsion based on the estimated propulsion power and the estimated amount of power consumed due to the external factors. In operation 426, the controller may learn an average energy consumption rate for the external factors based on the estimated amount of power consumed due to the external factors. For example, the controller may learn the average power consumption for auxiliary, propulsive, and external factors . . . where Px,avg =average power consumed for factor x, Px, =current power consumed for factor x, k=discrete time index, and a=filter constant . . . average energy consumption rate of the external factors (Wh/ km) based on the average vehicle speed and the average energy consumption rate for the external factors . . . In operation 440, the controller may calculate a total energy consumption rate of the vehicle based on the average auxiliary energy consumption rate, the average propulsive energy consumption rate, and the average energy consumption rate of the external factors”

	With respect to claim 3 and 13, Skaff discloses the controller is configured to estimate the state of the mass of the vehicle based on at least one of a reducer efficiency, a motor torque, a running load, a vehicle speed, or a road gradient of the running vehicle.
(¶ 30-33 “measure energy consumption by propulsive factors . . . calculate an amount of power consumed due to the propulsive factors of the external factor. . . 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient . . . calculated based on . . . test data . . . additional amount of power required to drive the vehicle under various conditions . . . accessible history of previous drive cycles . . . controller may learn an average auxiliary power (W) . . . In operation 424, the controller may learn an average energy consumption rate for propulsion based on the estimated propulsion power and the estimated amount of power consumed due to the external factors. In operation 426, the controller may learn an average energy consumption rate for the external factors based on the estimated amount of power consumed due to the external factors. For example, the controller may learn the average power consumption for auxiliary, propulsive, and external factors . . . where Px,avg =average power consumed for factor x, Px, =current power consumed for factor x, k=discrete time index, and a=filter constant . . . average energy consumption rate of the external factors (Wh/ km) based on the average vehicle speed and the average energy consumption rate for the external factors . . . In operation 440, the controller may calculate a total energy consumption rate of the vehicle based on the average auxiliary energy consumption rate, the average propulsive energy consumption rate, and the average energy consumption rate of the external factors”; ¶36 “average range per full charge indicator 534 may represent an average energy consumption effect based on historical data”)
	(Fig. 4, 450, “calculate a relative impact of the auxiliary loads”)
	(¶ 26 “one or more sensors 210 may include sensors to measure friction brake torque and wheel speed”; ¶ 4 “controller is configured to, in response to input from the sensors, generate output for an interface which includes a RPC and indicia indicative of an extent of impact on the RPC by each of the ambient conditions and operation of the components and battery”)

	With respect to claim 4 and 14, Skaff discloses the controller is further configured to: 
extract the past-learned energy consumption corresponding to the mass level of the vehicle among past-learned energy consumptions for previously-learned respective mass levels; and 
calculate the driving energy consumption of the vehicle by applying the extracted past-learned energy consumption and the current energy consumption of the vehicle at a predetermined rate.
(410, 412, 420, 422, 424, 426, 430, 432, 434, 440, FIG. 4, i.e., 440 “calculate a total energy consumption rate”, wherein average energy consumption rate for external factors, step 434 is used to calculate step 440, and wherein steps 412, 422, 430, 424, 432, 426, 434 is based on past learned energy consumption, i.e., ¶ 3 “indicia [i.e., ¶ 36 “The interface may also include a DTE indicator 510] may be further based on average energy consumption rates and a total vehicle energy consumption associated with the predefined interval . . . indicia may be further based on a difference between the average energy consumption rates and preselected nominal consumption conditions associated with the predefined condition. The interval may be a time-based interval; ¶ 30-33 “measure energy consumption by propulsive factors . . . calculate an amount of power consumed due to the propulsive factors of the external factor. . . 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient . . . calculated based on . . . test data . . . additional amount of power required to drive the vehicle under various conditions . . . accessible history of previous drive cycles . . . controller may learn an average auxiliary power (W) . . . In operation 424, the controller may learn an average energy consumption rate for propulsion based on the estimated propulsion power and the estimated amount of power consumed due to the external factors. In operation 426, the controller may learn an average energy consumption rate for the external factors based on the estimated amount of power consumed due to the external factors. For example, the controller may learn the average power consumption for auxiliary, propulsive, and external factors . . . where Px,avg =average power consumed for factor x, Px, =current power consumed for factor x, k=discrete time index, and a=filter constant . . . average energy consumption rate of the external factors (Wh/ km) based on the average vehicle speed and the average energy consumption rate for the external factors . . . In operation 440, the controller may calculate a total energy consumption rate of the vehicle based on the average auxiliary energy consumption rate, the average propulsive energy consumption rate, and the average energy consumption rate of the external factors”; ¶36 “average range per full charge indicator 534 may represent an average energy consumption effect based on historical data”)
(¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE” and with respect to FIG. 3, 314, updates to display including indicia 510, DTE indicator, based on continuous calculations 304-312, i.e., 314 “display . . . indicia Representative of the Impact of the Effects of the Energy Consumption Rate Differences on the RPG on an Interface” and 304-312 include extracting the past-learned energy consumption corresponding to the mass level of the vehicle: i.e., 306, “learn . . . average external factors 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient . . . calculated based on . . . test data . . . additional amount of power required to drive the vehicle under various conditions . . . accessible history of previous drive cycles . . . controller may learn an average auxiliary power (W) . . . In operation 424, the controller may learn an average energy consumption rate for propulsion based on the estimated propulsion power and the estimated amount of power consumed due to the external factors. In operation 426, the controller may learn an average energy consumption rate for the external factors based on the estimated amount of power consumed due to the external factors. For example, the controller may learn the average power consumption for auxiliary, propulsive, and external factors . . . where Px,avg =average power consumed for factor x, Px, =current power consumed for factor x, k=discrete time index, and a=filter constant . . . average energy consumption rate of the external factors (Wh/ km) based on the average vehicle speed and the average energy consumption rate for the external factors . . . In operation 440, the controller may calculate a total energy consumption rate of the vehicle based on the average auxiliary energy consumption rate, the average propulsive energy consumption rate, and the average energy consumption rate of the external factors”)

With respect to claims 5 and 15, as best understood in view of the 112(b) rejection above, Skaff discloses the controller is further configured to determine an application rate4 of each of the past-leamed energy consumption and the current energy consumption based on an state of charge (SOC) of a battery.

(¶ 21 “monitoring . . . charge state of each of the battery cells”)
(¶¶ 25-27 “estimating a distance to empty (DTE) range . . . one or more sensors 210 may include sensors appropriate to measure conditions of corresponding vehicle component 208 and other factors. For example, the energy sensor 204 may be a battery state of charge estimator”; claim 13, 16 “sensors to monitor the vehicle components, traction battery . . . controller, in response to input from sensors, generate output . . . range per full charge (RPC) and indicia [¶ 3 “indicia . . . showing range distance relative to a state of charge of an energy storage device of the vehicle . . . power consumption percentage relative to a state of charge of an energy storage device”] . . . extent of impact on the RPC by each of the ambient conditions and operation of the components and battery . . . power consumption percentage relative to a preselected time-based interval . . . auxiliary category may include energy consumption due to operation of vehicle components, for example the vehicle components 208” [i.e., SOC is in auxiliary category], see also FIG. 3-4 and FIG. 6-7B, “auxiliary”; claim 17 “vehicle component configured to draw current from the traction battery . . . a controller configured to, in response to detecting an energy consumption change condition due to the current, output to the interface a range per full charge (RPC) and indicia indicative of an extent of reduction to the RPC due to the current”)
(claims 1,10-11 “in response to detecting presence of a predefined condition impacting vehicle energy consumption, outputting to an interface by a controller a RPC and indicia indicative of an extent to which the predefined condition is affecting the RPC . . . the indicia is a graphical element showing range distance relative to a state of charge of an energy storage device of the vehicle . . .power consumption percentage relative to a state of charge of an energy storage device of a vehicle”)
(312, FIG. 3 “Calculate an Effect of Each Energy Consumption Rate Difference Relative to RPG In Terms of an Amount of Energy Available at a Full Charge of an Energy Storage Device”; 454, FIG. 4, 650, FIG. 6; 754, FIG. 7B “calculate a relative impact”; ¶ 42 “controller may calculate the effect of each energy consumption category relative to distance to empty and in terms of a full charge electric range (km) according to  
    PNG
    media_image3.png
    34
    173
    media_image3.png
    Greyscale
 where Ix =impact of factor x on distance to empty relative to the electric range at full charge corresponding to the respective nominal condition, and ravg =average total energy consumption rate of the vehicle”; ¶¶ 33-34; 
(FIG. 5, 530, 534, 536; ¶36 “instantaneous range per full charge bar 530, an average range per full charge indicator 534, and a rated range per full charge indicator 536. The instantaneous range per full charge bar 530 may represent a real time energy consumption effect of vehicle operating conditions. The average range per full charge indicator 534 may represent an average energy consumption effect based on historical data. The rated range per full charge indicator 536 may represent an energy performance range of the vehicle”)
	
With respect to claims 7 and 17, Skaff discloses the controller is further configured to calculate an additional-use energy consumption based on a travel distance of the vehicle and an air conditioner-use power of the vehicle when an air conditioning system in the vehicle operates in an ON state.
(¶ 25 “estimating a distance to empty (DTE) range . . . CPU 206 may receive information regarding the vehicle components 208 and also direct operation thereof . . . a cabin climate control system; ¶27 “energy consumption categories may include an auxiliary category . . . the auxiliary category may include energy consumption due to operation of vehicle components, for example the vehicle components 208 which may include a climate control system”; FIG. 3-4 and FIG. 6-7B, “auxiliary”; ¶30 “In operation 406, the one or more sensors may measure an amount of energy consumed by a climate system and transmit the information to the controller which may estimate a climate power value”; ¶36 “climate system indicator 502 may represent the energy consumption effect of the climate control system operation within the auxiliary category as described above”)
(720, FIG. 7A “calculate distance driven since last reset”, 727-746, FIG. 7B; ¶3 “projected consumption rates that account for the predefined condition and may be based on a preselected calibratable distance of vehicle travel . . . interval may be a . . . distance-based interval”; ¶39-40 “calculate the total trip distance driven in kilometers . . . calculate a trip average auxiliary energy consumption rate (Wb/km) based on the total trip distance driven . . . average total energy consumption rate . . . dtrip = trip distance”; FIG. 6 including step 620 “calculate a total trip distance driven (km)”); ¶46-47 “calculate the distance driven”)

With respect to claims 8 and 18, Skaff discloses the controller is configured to: 
calculate a charge/discharge energy consumption gain depending on a gradient of a road ahead; and (i.e., 410 propulsive power value summed with 412 power consumed due to external factors, further summed with auxiliary power (422,430) at 440 “calculate total energy consumption rate”, wherein propulsive power consumption takes into account grade of road ahead, ¶30 “power consumed due to the propulsive factors of the external factor category . .  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient”; ¶37 “external factors which may be outside the control of the driver may be a second sub category which may be referred to as an external factor category . . . elevation changes”)
add the charge/discharge energy consumption gain to the additional-use energy consumption.
(i.e., 410/412 propulsive power value summed with power consumed due to external factors, summed with auxiliary power (422,430) at 440 “calculate total energy consumption rate”; FIG. 3, 304 “ner propulsive power value”; 306 “average auxiliary . . . average propulsive power”; 308 “average total energy consumption rate”; ¶¶ 33-34). 

With respect to claims 9 and 19, Skaff discloses the controller is configured to calculate the distance to empty of the vehicle based on the driving energy consumption and the additional-use energy consumption of the vehicle.
(¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE” and with respect to FIG. 3, calculations 304-312, include 308 “auxiliary energy consumption rate . . . propulsive energy consumption rate . . . total energy consumption rate”)

	With respect to claims 10 and 20, Skaff discloses the controller is further configured to inform a state of change in the distance to empty due to the increased or decreased mass on the display during a 
	(510, FIG. 5A-5E; 502, 504, 506)
(¶ 25 “energy consumption properties of various vehicle components is an integral part of estimating a distance to empty (DTE) range of vehicles having an energy conversion device, such as an engine or electric machine, and an energy source, such as a fuel tank or HV battery”)
(FIG. 3; ¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE . . . predict energy consumption outputs”; FIG. 4 . . . energy consumption outputs may be displayed as indicators which identify various categorical impact factors which affect energy consumption of the vehicle. The algorithm is generally indicated by reference numeral 400. In this example and similar to the algorithm 300, the energy consumption categories may include an auxiliary category and a propulsive category”)
 (¶ 27 “FIG. 3 shows an example of an algorithm for calculating a DTE” and with respect to FIG. 3, 314, updates to display including indicia 510, DTE indicator, based on continuous calculations 304-312, i.e., 314 “display . . . indicia Representative of the Impact of the Effects of the Energy Consumption Rate Differences on the RPG on an Interface” and 304-312 include calculating changing mass of vehicle: i.e., 310, calculate a difference in the respective energy consumption rates . . . external factors” wherein propulsive/ external factors includes calculating changing vehicle mass, see ¶ 30-33 “measure energy consumption by propulsive factors . . . calculate an amount of power consumed due to the propulsive factors of the external factor. . . 
    PNG
    media_image2.png
    23
    468
    media_image2.png
    Greyscale
. . . m=vehicle mass, g=acceleration due to gravity, v=vehicle speed, T 0a=oil temperature, Ptire =tire pressure, p amb =ambient pressure, fi (,)=calibration table representing the effects of vehicle warm up as a function of oil temperature and tire pressure, and fi )=calibration table representing the effects of air density” and sin(theta grade) is the road gradient)
 (¶ 36 “The interface may also include a DTE indicator 510 and a fuel level indicator 512. The DTE indicator 510 may display the DTE of the vehicle based on an amount of energy remaining in the HV battery and the energy consumption of the impact factors”)

	(530, 536, FIG. 5E; “instantaneous range per full charge bar 530, an average range per full charge indicator 534, and a rated range per full charge indicator 536. The instantaneous range per full charge bar 530 may represent a real time energy consumption effect of vehicle operating conditions. The average range per full charge indicator 534 may represent an average energy consumption effect based on historical data”)

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0367856 to Meyer et al. (Meyer)
	With respect to claim 1 and 11, Skaff discloses an apparatus for displaying a distance to empty of a vehicle, comprising a controller configured to: 
estimate a state of a mass5 of the vehicle, which increases or decreases while the vehicle is running; 
(FIG. 5, 432 “Calculate a predicted change in energy consumption rate based on the transient noise factor; ¶21 “Examples of noise factors may include vehicle mass/towing mass, vehicle condition which affects aerodynamic drag, tire characteristics, cabin temperature, climate control settings, coolant and oil temperature, ambient temperature, ambient pressure, precipitation, wind speed and direction, traffic, elevation, road grade, driving style, and braking habit”; ¶26 “aerodynamic draft force is proportional to the ambient air density”); 
calculate a driving energy consumption using a past-learned energy consumption based on a mass level corresponding to the increased or decreased mass of the vehicle while the vehicle is running, and a current energy consumption of the vehicle; 

(¶ 5 “nominal energy consumption rate may be based on a current energy consumption rate, historical energy consumption, and a predicted change in energy consumption rate due to the noise factor”)
calculate the distance to empty of the vehicle based on the driving energy consumption;
(¶ 5 “DTE prediction architecture including a feed-forward energy consumption estimator, an energy consumption learning filter, a distance compensator, and a DTE calculator. The distance correction factor may be decremented based on a distance driven by the vehicle and scaled by a ratio of a predicted DTE range loss and a predicted duration of the noise factor. The distance correction factor may be a remaining portion of a predicted DTE range loss corresponding to an estimated remaining duration of the noise factor. The DTE may be modified by a nominal DTE based on a nominal energy consumption rate”)
determine whether to update the distance to empty displayed on a display based on the mass level and update display information on the display based on the distance to empty
	(Fig. 5, 430, display nominal DTE, 444, display modified DTE”)

	With respect to claim 2 and 12, Meyer discloses the controller is configured to update the
distance to empty displayed on the display when the mass level is different from an initial mass
level of the vehicle.
	(FIG. 5, 424, transient noise factor present? No, 428/430 calculate/ display nominal DTE, yes, 440/ 442 calculate modified DTE, 444, display modified DTE)
	(FIG. 5, 432 “Calculate a predicted change in energy consumption rate based on the transient noise factor; ¶21 “Examples of noise factors may include vehicle mass/towing mass, vehicle condition which affects aerodynamic drag, tire characteristics, cabin temperature, climate control settings, coolant and oil temperature, ambient temperature, ambient pressure, precipitation, wind speed and direction, traffic, elevation, road grade, driving style, and braking habit”; ¶26 “aerodynamic draft force is proportional to the ambient air density”)

extract the past-learned energy consumption corresponding to the mass level of the vehicle among past-learned energy consumptions for previously-learned respective mass levels; and 
(438, FIG. 5; 21 “Examples of noise factors may include vehicle mass/towing mass, vehicle condition which affects aerodynamic drag, tire characteristics, cabin temperature, climate control settings, coolant and oil temperature, ambient temperature, ambient pressure, precipitation, wind speed and direction, traffic, elevation, road grade, driving style, and braking habit”; ¶26 “aerodynamic draft force is proportional to the ambient air density”)
calculate the driving energy consumption of the vehicle by applying the extracted past learned energy consumption and the current energy consumption of the vehicle at a predetermined rate
	(440, FIG. 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of US 20160129803 to Grewal et al. (Grewal)
With respect to claims 5 and 15, Meyer fails to disclose the controller is further configured to determine an application rate of each of the past-learned energy consumption and the current energy consumption based on an state of charge (SOC) of a battery.

(¶ 93 “Based on these inputs, the state of charge model 76 implements a set of calculations to determine a predicted range value (or ` SoC range value`) 132. Firstly, the state of charge model determines a `state of charge gradient` which is a ratio of the distance travelled during the current running cycle and the state of charge, as expressed as a percentage between 0% and 100%, thereby representing the distance that the vehicle is able to travel in EV-only mode for a 1% reduction in the state of charge of the high voltage battery 36. The state of charge gradient value may be calculated using the equation below”)
	(¶ 95 “The state of charge model 76 thereby outputs the calculated SoC range value 132 as an input to the aggregator function 78 and also provides the calculated SoC gradient value 130 to a storing function 134 which stores the SoC gradient value 130 in a suitable memory store at the end of the vehicle running cycle, as mentioned above”)
	(¶ 111 “outputs from the dynamic vehicle model 72, the energy model 74 and the state of charge model 76 are integrated through a blending function 212 from the initialised predicted range value output from the energy model 74 to the current predicted range. This takes place within a specified distance, for example within the first 1 km of driving”) 
(¶72-74 equation [4])
(FIG. 3, 210 stored SOC gradient, 76 SoC model, 212 blending function; FIG. 2)
(¶ 5 In an aspect of the invention, there is provided a method of predicting the range of an electric vehicle. The method comprises determining a range value during a current vehicle operating cycle using a first range model, wherein the first range model is dependent on an energy consumption rate value recorded during a previous vehicle operating cycle; ¶ 12 “range models may include a dynamic vehicle model configured to determine a range value based on one or more of the following parameters: vehicle speed, vehicle mass, drive-train efficiency, motor efficiency, vehicle drag coefficient, rolling resistance, air density, battery state of charge, battery temperature and battery energy”)



Citation of Prior Art

US 20160061610 is cited to disclose:
[0043] The elevation model 203 is another exemplary model that may be utilized by the DTE prediction tool. Specifically, the elevation model 203 may be utilized by the DTE prediction tool to determine an elevation energy consumption prediction that predicts the potential energy consumed and gained by the vehicle 101 as the vehicle travels up and down different heights while traversing the identified road segment. The potential energy information as well as information identifying the elevation of the identified road segment may be received within an elevation profile from the extracted road segment information at 201. In some embodiments, the elevation energy consumption prediction may also take into consideration the effects of regenerative braking systems on the vehicle 101 that may be able to recoup some of the energy consumption. The DTE prediction tool may analyze the information included in the elevation profile, and in some embodiments the effects of regenerative braking, by plugging such information into a predetermined formula for generating the elevation energy consumption prediction. The predetermined formula may consider, for example, the mass of vehicle 101, acceleration due to gravity, and the elevation information for the identified road segment.
[0071] In some embodiments as illustrated in FIG. 4, the DTE prediction tool may analyze one or more of the estimated speed information, ambient temperature information, and barometric pressure information in order to determine the base wheel energy consumption prediction. For example, any one or more of the estimated speed information, ambient temperature information, barometric pressure information, or DTE prediction tool by being plugged into a predetermined formula for generating the base wheel energy consumption prediction. The predetermined formula may consider, for example, the mass of vehicle 101, identified road segment distance, estimated speed determined for the vehicle 101, air density, rolling resistance, and an aero dynamic drag coefficient in order to generate the base wheel energy consumption prediction.
   [0040] The analysis of the posted speed limit information, ambient temperature information, and barometric pressure information may further be implemented by the DTE prediction tool in terms of learned habits of the vehicle 101. It follows that during the course of operation of the vehicle 101, the DTE prediction tool may record information that identifies an average energy consumption of the vehicle 101 when traveling in terms of one or more road segment attributes. For example, the DTE prediction tool may record the average energy consumption of the vehicle 101 when the vehicle is traveling at a variety of different speeds, and/or traveling along certain road types. The DTE prediction tool may then store the average energy consumption information for the vehicle 101 as historical information within a database (e.g., stored on a memory storage unit) of the vehicle system such that the average energy consumption information may be accessed by the DTE prediction tool at a later time. Therefore, the database may include historical performance information for the vehicle 101 that describes the average energy consumption for the vehicle 101 at certain speeds, or ranges of speeds. The database may, for example, be configured to be a look-up table comprised of speeds, and/or ranges of speeds, matched up to their corresponding historical average energy consumptions for the vehicle 101. It follows that the DTE prediction tool may access this database in order to look up historical average energy consumptions for the vehicle 101 at particular speeds in order to use as the base propulsion energy consumption prediction in the base propulsion model 202.


US 20160097652 is cited to disclose:
    1. A vehicle comprising: a powertrain having a battery-powered electric machine; and a controller programmed to display, on a geographical map, at least one contour line indicating an available driving the predicted energy consumption is updated based on energy depletion events. 
    7. The vehicle of claim 1 wherein the energy depletion events include a curb weight status based on vehicle mass, passenger mass, and cargo mass.
0020] Energy stored in the traction battery is depleted during driving. Advanced route planning techniques may serve to provide a driver with an estimate of the available range for driving, or distance to empty ("DTE"). Additionally, accurate route planning may serve to allow a powertrain controller to adjust engine operation in view of upcoming load conditions in order to provide the most optimal operating efficiency.
 [0025] Where Grade is characterized by elevation change per distance traveled. Elevation changes may be determined using known geographical elevation data, and relative differences between various locations. m is total mass, where the vehicle mass is known, and additional passenger mass and cargo mass may be accounted for using an onboard weight sensor for example. F.sub.r is the rolling resistance force, and can be characterized by equation (3) below.
   [0038] An additional variable that may allow for refinement of the energy consumption profile is changes in vehicle weight along a given route. For example, a vehicle may need to pick up additional passengers or cargo along the route. In this case, a vehicle sensor may indicate the weight increase and adjust the energy consumption calculation, as well as the DTE value, based on the weight change. Increased weight corresponds to a higher energy penalty for stoppages and acceleration from rest along the route. Conversely, a reduction of weight along the route may increase the energy efficiency, and extend the DTE. In a consumer application example, the adjustment could be performed real time such as a trip to the grocery store adding cargo, or a trip to pick up children and equipment from school. In a commercial application example, a shipping company may use known changes in weight to update the DTE continuously as it picks up and delivers packages along a known route.

US 20160023554 is cited to disclose:
0042] If the controller determines that the vehicle energy consumption rate is ready to be updated in operation 474, e.g. a predetermined time or distance has elapsed, an average energy consumption energy consumption learning filter may update the historical energy consumption rate based on the energy consumed since the previous update, the change in the kinetic energy modifier, and the distance traveled since the last update. If the vehicle energy consumption rate is not ready to be updated in operation 474, a DTE calculator may calculate a modified energy available based on the energy available and the kinetic energy modifier in operation 480. In operation 482, the DTE calculator may calculate a DTE based on the historical energy consumption rate and the modified energy available. In operation 484, DTE calculator may output the DTE to an interface. As described above, the DTE output to the interface may represent a modification of instantaneous power consumption by the vehicle to compensate for effects of vehicle acceleration and regenerative braking on DTE. Further, the effects of vehicle acceleration and regenerative braking may be excluded when learning the average energy consumption efficiency so the effects are not inappropriately projected forward.
US 20180029500 A1 is cited to disclose past energy consumption

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Cambridge dictionary definition of rate, available at: https://dictionary.cambridge.org/us/dictionary/english/rate 
        2 See Cambridge dictionary definition of ratio, available at: https://dictionary.cambridge.org/us/dictionary/english/ratio 
        3 “State of mass” does not have a limiting definition in the specification but can be based on at least one of a reducer efficiency, a motor torque, a running load, a vehicle speed, or a road gradient of the running vehicle (¶11); or also by “a driving force of the vehicle, a running load of the vehicle, and a variation in the momentum of the vehicle” (¶ 42) or gravity (¶ 44), loaded cargo (¶ 49), 
        4 See interpretation of “application rate” in the 112(b) rejection above. 
        5 “State of mass” does not have a limiting definition in the specification but can be based on at least one of a reducer efficiency, a motor torque, a running load, a vehicle speed, or a road gradient of the running vehicle (¶11); or also by “a driving force of the vehicle, a running load of the vehicle, and a variation in the momentum of the vehicle” (¶ 42) or gravity (¶ 44), loaded cargo (¶ 49),